Citation Nr: 0102034	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-02 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability evaluation for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from October 1971 to November 
1985.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1998 rating 
decision of the Detroit, Michigan Department of Veterans 
Affairs (VA) Regional Office (RO), which granted 10 percent 
disability evaluations for chondromalacia of the right and 
left knees, respectively.  

The Board initially notes that in a VA Form 9 received by the 
RO in February 1999, the veteran indicated that his service-
connected right and left knee disabilities had worsened to 
the extent that they have rendered him unemployable.  The 
Board construes this as a claim for a total disability 
evaluation based on individual unemployability (TDIU).  As 
this matter has not been prepared for appellate review, it is 
referred to the RO for consideration and appropriate action.  


REMAND

The veteran contends that he is entitled to increased 
disability evaluations for chondromalacia of the right and 
left knees in excess of 10 percent, respectively.  However, a 
review of the record reveals that additional action is 
required prior to adjudication of the veteran's appeal.    

First, governing regulations provide that a supplemental 
statement of the case (SSOC) will be furnished to the veteran 
when additional pertinent evidence is received after a 
statement of the case (SOC) has been issued.  See 38 C.F.R. § 
19.31 (2000).  In this case, in October 1999 the RO received 
VA treatment records dated April 1997 to June 1999 pertaining 
to complaints, diagnoses, and/or treatment for the veteran's 
service-connected knee disabilities.  The RO did not issue an 
SSOC with regard to this evidence.  The Board finds that the 
foregoing records constitute additional pertinent evidence 
and that a remand is required for RO consideration of the 
foregoing VA treatment records.  38 C.F.R. §§ 19.9, 19.31 
(2000).

Additionally, the record shows that the veteran was last 
afforded a VA examination for an assessment of the severity 
of his knee disabilities in November 1997.  At that time, he 
was diagnosed with bilateral patella femoral syndrome and 
shown to have some stiffness, flare-ups and some loss of 
range of motion.  He had no edema, effusion, instability, or 
tenderness.     

In a VA-Form 9 received in February 1999, the veteran 
indicated that his knees had worsened to the extent that they 
have rendered him unemployable.  He asserted that VA 
physicians have advised him that his knee joints are 
deteriorating and that he will require surgery in the future.  
Further, he reported ongoing knee pain, difficulty bending 
the knees, stiffness with sitting, and throbbing in the knees 
with walking.  In an August 1999 statement, the veteran 
indicated that his legs give out at all times.  He stated 
that his knees just give out and buckle with walking and he 
also indicated that he is only able to walk short distances 
without resting.  He also reported experiencing stiffness and 
locking of the knees.  The veteran reiterated that he would 
require surgery for his knee disabilities.  

The Board initially notes that during the pendency of the 
veteran's appeal, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Because the veteran has claimed that his knee disabilities 
have worsened since November 1997, the Board concludes that 
the medical evidence of record is inadequate and insufficient 
upon which to base a determination in this appeal.  
Therefore, in order to fulfill the VA's duty to assist the 
veteran, the Board finds that further examination with review 
of the record would be useful in determining the current 
extent of the veteran's right and left knee disabilities.  As 
such, this matter is REMANDED to the RO for the following 
action:  

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for chondromalacia of the 
patella of the right and left knees since 
November 1997.  After obtaining any 
necessary authorizations, the RO should 
obtain any treatment records identified 
by the veteran, which have not been 
previously secured and associated with 
the claims file.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current extent of his right and left 
knee disabilities.  The examiner should 
review the entire claims folder, and all 
appropriate tests should be conducted.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  The 
examiner is specifically requested to 
discuss the nature and extent of the 
veteran's service connected 
chondromalacia of the patella of the 
right and left knees.  In addition to 
noting the range of motion of the knees, 
the examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
knees due to any of the following: (1) 
pain on use, including flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Because chondromalacia of the patella 
does not have its own evaluation criteria 
pursuant to VA regulations, the 
diagnostic criteria for osteomalacia, 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5014, a closely related disability has 
been used to evaluate the veteran's 
disabilities.  The examiner should 
attempt to quantify the degree of 
impairment of the veteran's knees in 
terms of the nomenclature set forth in 
the rating criteria for DC 5014 and if 
applicable, other rating criteria for 
knee disabilities.  See 38 C.F.R. § 4. 
81a, Diagnostic Codes 5256-5263.  The 
examiner should also comment on the 
impact that the veteran's service-
connected disability has on his ordinary 
activity and his ability to obtain and 
maintain gainful employment.  The 
examiner is requested to provide a 
detailed rationale for all opinions 
expressed. 
3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  The RO should also take any 
other action necessary to comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  The 
RO should provide the veteran and his 
representative with an SSOC, which should 
contain a summary of the evidence 
received since the last SSOC was issued 
in July 1999, to specifically include VA 
treatment records submitted to the RO in 
October 1999 and all evidence obtained 
through development while this matter is 
in remand status.  See 38 C.F.R. §§ 
19.29, 19.31 (2000).  The veteran and his 
representative should be afforded an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.  






The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (2000).  However, no action is 
required of the veteran unless he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





